Title: From Thomas Jefferson to Albert Gallatin, 4 February 1805
From: Jefferson, Thomas
To: Gallatin, Albert


                  
                     Th:J. to mr Gallatin 
                     
                     
                  
                  I am at a loss what to do in Gantz’s case. because people are poor and have families, they must not be lawless. judge Winchester thinks the forfeiture too heavy for the offence altho it is agreed he has committed it knowingly & intentionally. in these cases it has been usual for the judge, after the party has suffered so much as he thinks proportioned to his offence, to certify it, and the residue is pardoned by the executive. he is so much the most competent judge that I can see no other course to pursue in the present case.
                                       
                            Feb. 4. 05.
                        
               